Citation Nr: 0018731	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  98-2 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to December 1, 1996, 
for payment of additional dependency benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had verified service from March 1979 to July 
1984, and a prior period of unverified service from March 
1971 to March 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 determination of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The RO granted the veteran disability compensation 
benefits effective August 6, 1984 and notified him of the 
need to furnish dependency information; at that time he was 
separated from his then spouse and did not respond with the 
requested dependency information.

2.  The veteran did not respond within one year of the RO's 
July 17, 1989 request for dependency information.

3.  On October 29, 1993, the RO received a statement in which 
the veteran claimed entitlement to dependency benefits; he 
enclosed a marriage certificate, showing that he married P.F. 
on March 1, 1986.  The claims file does not reflect earlier 
receipt of the veteran's claim of entitlement to, or evidence 
showing, dependency.

4.  The veteran did not respond within one year of the RO's 
1994 and 1995 requests for required documentation pertinent 
to the termination of prior marriages of P.N.  The RO first 
received such evidence in April 1997.

5.  On November 4, 1996, the veteran met the liberalizing 
criteria for establishing dependency and has continued to 
meet such criteria to date.


CONCLUSION OF LAW

The criteria for an effective date prior to December 1, 1996, 
for the payment of additional dependency benefits have not 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.114,  3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On July 25, 1984, the RO received the veteran's initial claim 
of entitlement to VA compensation benefits.  At that time he 
reported a marriage to B.A.M. entered into in May 1964 and 
terminating in divorce in December 1969; a marriage to C.E. 
entered into in June 1973 and terminated by divorce in August 
1977; and, a marriage to B.C.M. entered into in September 
1979.  The veteran stated that he and B.C.M. were separated.  
He also reported two minor children, G.L. and K.L., not in 
his custody.

In a rating action dated in August 1984, the RO established 
entitlement to compensation benefits, at a 40 percent rate, 
effective July 19, 1984.  In a letter dated August 16, 1984, 
the RO requested that the veteran complete a declaration of 
marital status form, and provide certified copies of the 
termination of his prior marriages, certified copies of his 
current marriage certificate and birth certificates for his 
children, and certified copies of terminations of any prior 
marriages of B.C.M., his then spouse.  The veteran was 
advised that if the requested evidence was not received 
within one year of the date of the letter any benefits to 
which he was entitled may not be paid for any period before 
date of receipt of the requested evidence.  The claims file 
does not reflect receipt of the requested information within 
one year.

The RO notified the veteran of the August 1984 grant of 
compensation benefits in a letter dated August 20, 1984.  

The claims file next reflects documentation and statements 
relevant to the veteran's receipt of military pay and/or 
pertinent to his request for increased compensation.  Then, 
in a letter dated July 17, 1989, the RO forwarded the veteran 
a copy of a VA dependency form and requested he complete 
such.  The RO notified the veteran that the evidence must be 
received within one year of the date of the letter; 
otherwise, benefits, if entitlement were established, would 
not be paid prior to the date of receipt of the evidence.  
Statements and other documentation received within that one-
year period are negative for dependency information from the 
veteran.

On October 29, 1993, the RO received a statement from the 
veteran in which he argued that he had never been paid for 
his dependents and requested retroactive benefit to 1984.  He 
enclosed the following:  A marriage certificate to P.N., from 
the state of Texas, showing the date of matrimony as March 1, 
1986; birth certificates for K.L. and G.L.; a Virginia decree 
of divorce from B.C.M., married to the veteran November 4, 
1978 and divorced effective February 8, 1983; a divorce 
decree from C.P., effective in 1977.  

In a letter dated July 12, 1994, the RO advised the veteran 
of an amendment in his compensation award and provided him 
with a dependency form for completion.  On January 30, 1995, 
the veteran submitted a completed dependency form on which he 
listed the date of his current marriage and the dates of his 
and his spouse's prior marriages and terminations of such.  
The veteran provided the years, and in some places years and 
months, but did not report the exact dates.

In a letter dated in April 1995, the RO advised the veteran 
that his claim for additional dependency benefits was denied 
as he failed to furnish the month, day and year of his spouse 
P.N.'s prior marriage(s) and divorce(s) within 60 days of the 
February 1995 letter in which such information was requested.  
In April and May 1997, the RO received divorce decrees 
pertinent to P.N.'s prior marriages.  

In a letter dated in June 1997, the RO advised the veteran 
that his claim for additional benefits was first received 
October 29, 1993, and that on January 24 1994, he was sent a 
letter requesting additional information that was not 
received until May 6, 1997.  In June 1997, the RO awarded the 
veteran additional dependency benefits effective June 1, 
1997.  

In January 1998, the veteran submitted his substantive appeal 
and a copy of a VA form containing dependency information, 
dated March 5, 1990.  

In May 1998, the effective date was corrected to reflect 
payment of additional dependency benefits effective May 1, 
1997.  

In February 1999, the Board remanded the claim to the RO.  
The Board requested the RO to consider the applicability of 
liberalizing regulations pertinent to the type of evidence 
required as proof of dependency status.  In the February 
2000, supplemental statement of the case, the RO amended the 
October 1997 decision granting additional dependency benefits 
to reflect payment of additional dependency benefits 
effective December 1, 1996, the first date of the month 
following the effective date of the liberalizing regulation 
relevant to the evidence required to show proof of marriage.  

Pertinent Laws and Regulations

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (1999).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (1999).

For the purpose of establishing entitlement to a higher rate 
of pension based on the existence of a dependent, VA will 
require evidence that satisfies the requirements of 38 C.F.R. 
§ 3.204 (1999).  38 C.F.R. § 3.213 (1999).  If a claimant's 
application for benefits is incomplete, VA shall notify the 
claimant of the evidence necessary to complete the 
application.  If such evidence is not received within one 
year from the date of such notification, no benefits may be 
paid or furnished by reason of such application.  38 U.S.C.A. 
§ 5103 (West 1991).

Regulations provide that where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  Should the right to benefits 
be finally established, monetary allowance based on such 
evidence shall commence not earlier than the date of filing 
the new claim.  Link v. West, 12 Vet. App. 39 (1998); 
38 C.F.R. § 3.158 (1999).

The award of additional pension benefits for a dependent 
spouse will be effective the latest of the following dates:

(1) Date of claim, meaning the following, 
in order of applicability:
(i) The date of the veteran's 
marriage, if the evidence of the 
marriage is received within one year 
of the event; otherwise,
(ii) The date notice is received of 
the dependent's existence, if 
evidence is received within one year 
of VA's request.
(2) The date dependency arises.
(3) The effective date of the qualifying 
disability rating provided evidence of 
dependency is received within one year of 
notification of such rating action.
(4) The date of commencement of the 
veteran's award.

38 C.F.R. § 3.401(b).

Prior to November 4, 1996, the law provided as follows:

In order to establish a valid marriage for VA purposes a 
veteran is required to submit evidence that establishes his 
marriage.  See 38 C.F.R. §§ 3.203, 3.205 (1996).  

Marriage is established by the submission 
of one of the following in order of 
preference:  (1) a "[c]opy of the public 
record of marriage...containing sufficient 
data to identify the parties, the date 
and place of the marriage, and the number 
of prior marriages by either party if 
shown on the official record;..."  (2) an 
official report from a service department 
as to a marriage that occurred during 
service; (3) an affidavit of the 
officiating clergyman or magistrate, (4) 
the original certificate of marriage if 
VA is satisfied it is genuine; (5) 
affidavits of two eyewitnesses to the 
ceremony, (6) specified proof of a common 
law marriage, (7) any other secondary 
evidence which reasonably supports a 
belief by the Adjudicating activity that 
a valid marriage actually occurred.  

38 C.F.R. § 3.205(a) (1995).

In a case where there were prior marriages of either party, 
proof of marriage which meets the requirements of paragraph 
(a) of this section together with the claimant's certified 
statement concerning the date, place and circumstances of 
dissolution of any prior marriage may be accepted as 
establishing a valid marriage, provided that such facts, if 
they were to be corroborated by the record evidence, would 
warrant acceptance of the marriage as valid.  38 C.F.R. 
§ 3.205(b) (1995).

In November 1994, Congress added 38 U.S.C.A. § 5124 that 
allowed, but did not require, VA to accept the written 
statement of a claimant as proof of the existence of a 
marriage.  Pursuant to that new law, VA revised 38 C.F.R. 
§ 3.204, effective November 4, 1996, to allow proof of 
marriage by a written statement provided the statement 
contained the date (month and year).  38 C.F.R. § 3.204 
(1999).

38 C.F.R. § 3.400(p) (1999) provides that where benefits are 
awarded pursuant to liberalizing legislation, effective dates 
are assigned under 38 C.F.R. § 3.114.  Thirty-eight C.F.R. 
§ 3.114 provides that where pension is increased pursuant to 
a liberalizing law the effective date shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
38 C.F.R. § 3.114 further provides that in order to be 
eligible for a retroactive payment under the provisions of 
this paragraph the evidence must show that the claimant met 
all eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.

The regulation provides:

(1) If a claim is reviewed on the 
initiative of VA within one year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within one year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.
(2) If a claim is reviewed on the 
initiative of VA more than one year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of one year prior to the date of 
administrative determination of 
entitlement.
(3) If a claim is reviewed at the request 
of the claimant more than one year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of one year prior to the date of 
receipt of such request.

38 C.F.R. § 3.114.

Regardless of VA regulations concerning effective dates of 
awards, payment of monetary benefits based on original, 
reopened, or increased awards of pension may not be made for 
any period prior to the first day of the calendar month 
following the month in which the award became effective.  For 
the purposes of this section the term "increased award" 
means an award which is increased because of an added 
dependent.  38 U.S.C.A. § 5111 (West 1991); 38 C.F.R. § 3.31 
(1999).

Analysis

The veteran argues that he was not married at the time of the 
RO's August 1984 request for dependency information, but that 
in March 1986 he married P.N.  He reports that he sent a 
marriage license and documentary information to VA shortly 
thereafter.  He indicated he thought everything had been 
taken care of until March 1990, when the RO requested 
dependency information.  He argued that he should not be 
penalized for a lapse in VA oversight, and argues that an 
effective date back to his March 1986 marriage to P.N. is 
warranted for the grant of additional dependency benefits.

First the Board notes that the veteran submitted no 
dependency information in 1984 when requested by the RO.  He 
was fully advised that a failure to do so within one year 
would mean that if entitlement to dependency benefits was 
later established, the effective date of such grant would be 
the date of receipt of claim.  As he did not respond, any 
claim for additional benefits based on dependency at that 
time is considered abandoned.  See 38 C.F.R. § 3.158.  

Next, the Board notes that contrary to the veteran's 
argument, the claims file does not reflect notice of a 
dependent or submission of documents supporting his marriage 
to P.N. in March 1986, at any time prior to October 1993.  
The Board recognizes that the veteran has recently submitted 
a copy of a VA form including such information.  That copy is 
dated in April 1990.  However, there is no evidence that the 
RO actually received such document.  There is a presumption 
of regularity under which it is presumed that government 
officials "have properly discharged their official duties".  
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  Therefore, it must be presumed that the Secretary 
and the Board discharged their official duties by properly 
handling claims submitted by the veteran.  The presumption of 
regularity is not absolute; it may be rebutted by the 
submission of "clear evidence to the contrary."  Statements 
made by the veteran are not the type of clear evidence to the 
contrary which would be sufficient to rebut the presumption 
of regularity.  Jones v. West, 12 Vet. App. 98 (1999), 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. 
Brown, 2 Vet. App. 62, 64 (1992).  

In this case the veteran has not offered clear evidence to 
the contrary such as would rebut the presumption of 
regularity.  The VA form dated in 1990, contains no 
indication that it was received at the RO prior to November 
1996.  Accordingly, the first claim for dependency benefits 
was received by the RO October 29, 1993.  Generally, 
effective dates are based on the date of receipt of the claim 
for benefits.  38 C.F.R. § 3.400.  

Regulations specifically provide for dependency award 
effective the date of the marriage, provided that evidence of 
the marriage is received within one year of the event.  See 
38 U.S.C.A. § 5110(1)(i).  As discussed above, such is not 
the case at hand:  The claims file contains no evidence that 
the veteran notified VA of his marriage to P.N. within one 
year of their March 1986 marriage.  Nor is this a case where 
evidence of dependency was received within one year of VA's 
request for dependency information in 1989, or within one 
year of notice of the veteran's grant of pension benefits in 
1984.  The Board emphasizes that it is the latest of the 
events under 38 C.F.R. § 3.401(b) which governs.  

In this case, the first documented inquiry by the veteran 
relevant to dependency, subsequent to the 1984 initial grant 
of pension benefits, is the October 1993 claim.  At that time 
the veteran in fact provided partial information, in the form 
of a copy of a current marriage certificate and proof of 
termination of two of his prior marriages.  However, in 
letters dated in July 1994 and February 1995, the RO 
requested further information relevant to an proof of 
termination of P.N.'s two prior marriages consistent with the 
extant 38 C.F.R. § 3.205(a), (b).

The veteran did not provide detailed proof of the dates of 
those prior marriages and terminations within one year of the 
RO's requests for such information.  Rather, such information 
was first received in April 1997.  As such, an effective date 
of October 29, 1993, is not warranted for the grant of 
additional dependency benefits.  In fact, insofar as the 
required information was not received within one year of the 
RO's 1994 and 1995 requests, the earliest effective date 
would be the April 1997 receipt date of the information.  
Such would be construed as a new claim following abandonment 
of the October 1993 claim.

However, the Board recognizes the liberalizing nature of 
changes to 38 C.F.R. § 3.205.  On November 4, 1996, the 
effective date of the changes to 38 C.F.R. § 3.205, the 
veteran was married to P.N. and had provided VA with notice 
of such dependency, the termination of prior marriages 
pertinent to himself and P.N. and a copy of the certificate 
documenting his marriage to P.N.  In short, the veteran met 
all the criteria for establishing dependency under the 
revised 38 C.F.R. § 3.205, and has continuously met such 
criteria to date.  As such, an effective date of November 4, 
1996, (December 1, 1996 for payment purposes, see 38 C.F.R. 
§ 3.31) is warranted.  The law provides that where benefits 
are awarded based on a liberalizing regulation the effective 
date may not, in any case, be earlier than the effective date 
of the regulation.  Accordingly, an effective date earlier 
than November 4, 1996 (December 1, 1996 for payment purposes) 
is not warranted.


ORDER

An effective date prior to December 1, 1996, for payment of 
additional dependency benefits, is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

